273 S.W.3d 562 (2008)
William SCHATZ, III, and
Kellie Wilburn, Individually and as Personal Representative of the Estate of William Schatz, Jr., Appellants,
v.
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY and Kathleen D. Schatz, n/k/a Kathleen D. Rebmann, Respondents, and
Transamerica Life Insurance Company, Defendant.
No. ED 91012.
Missouri Court of Appeals, Eastern District, Division One.
December 30, 2008.
Matthew J. Rossiter, Jamie L. Boock, Saint Louis, MO, for Appellants.
David Wells, Maria Zschoche, Kimberly Bousquet, Saint Louis, MO, for Respondent Commonwealth Annuity and Life Insurance Company.
Gary R. Sarachan, Sheila Greenbaum, Saint Louis, MO, for Respondent Kathleen D. Schatz, n/k/a Kathleen D. Rebmann.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
William Schatz, III, and Kellie Wilburn, individually and as personal representative of the estate of William Schatz, Jr. ("Plaintiffs"), appeal the judgment' dismissing their petition against Commonwealth Annuity and Life Insurance Company and Kathleen D. Schatz, n/k/a Kathleen D. Rebmann for failure to state a claim upon which relief can be granted. We find that the trial court did not err in dismissing Plaintiffs' petition.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's decision is affirmed under Rule 84.16(b).